Order entered June 3, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00646-CV

                      ADT SECURITY SERVICES, INC., Appellant

                                              V.

                      VAN PETERSON FINE JEWELERS, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-12111

                                          ORDER
       We DENY the June 2, 2015 unopposed motion of nonresident attorney Charles C. Eblen

for admission pro hac vice without prejudice to filing a motion accompanied by a motion of the

resident practicing Texas attorney with whom he shall be associated, which motion shall contain

a statement that the resident attorney finds the applicant to be a reputable attorney and

recommends that the applicant be granted permission to participate in the particular proceeding

before the Court. See Tex. Rules Govern. Bar Adm’n Rule XIX(b).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE